Case 7:21-cr-00334-VB Document 28 Filed 08/19/21 Page 1 of 1

Case 7:21-cr-00334-VB Document 26 Filed 08/18/21 Page2of2.
thy pey (
|

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK Be Hf 4 /

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE
-against- CONFERENCE

 

 

JOSEPH CIMINO, 21-CR-334(VB)

Defendant(s).
xX

 

Defendant Joseph Cimino hereby voluntarily consents to participate in the following proceeding
via___ videoconferencing or X_ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

 

 

X_ Conference Before a Judicial Officer
/s/ Joseph Cimino . Z. —. °
Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Joseph Ciminio Elizabeth K. Quinn
Print Defendant’s Name Print Counsel’s Name

 

  
 

This proceeding was conducted by reliable video or telephon

EC 10G [te

Date USS. District Judge

 
